                                         Case 3:19-cv-00410-EMC Document 270 Filed 08/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     ASETEK DANMARK A/S,                                Case No. 19-cv-00410-EMC (LB)
                                  12                    Plaintiff,                          DISCOVERY ORDER
Northern District of California
 United States District Court




                                  13             v.                                         Re: ECF No. 261

                                  14     COOLIT SYSTEMS INC, et al.,
                                  15                    Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18      Asetek sued CoolIT, claiming that CoolIT’s liquid-cooling products infringe Asetek’s patents.

                                  19   The parties dispute whether CoolIT can depose Asetek’s patent-prosecution counsel about

                                  20   statements made to the Patent Office about Asetek’s doctrine-of-equivalents arguments and

                                  21   CoolIT’s potential claim of inequitable conduct. The court can decide the matter without oral

                                  22   argument. Civil L.R. 7-1(b). The court quashes the subpoena without prejudice.

                                  23                                              STATEMENT

                                  24      CoolIT subpoenaed Asetek’s counsel (including its patent-prosecution counsel) for a

                                  25   deposition on the following topics: (1) the prosecution history for the patents-in-suit and related

                                  26   Asetek patents; (2) communications with Asetek about the same patents; (3) communications with

                                  27   the inventor of the patents-in-suit about the same patents; (4) documents provided by Asetek or the

                                  28   inventor during the prosecution of the patents-in-suit and related Asetek patents; (5) the

                                       ORDER – No. 19-cv-00410-EMC (LB)
                                            Case 3:19-cv-00410-EMC Document 270 Filed 08/13/21 Page 2 of 3




                                   1   contributions of the inventor of any invention (and/or any third party to the conception of any

                                   2   invention) claimed or disclosed in the patents-in-suit or related Asetek patents and applications;

                                   3   (6) prior art searches and results related to the patents-in-suit or related Asetek patents and

                                   4   applications; (7) all intellectual-property assessments, analyses, or reviews related to AIO coolers

                                   5   (liquid cooling devices with a pump and a cold plate in a single unit, as described in the patents-in-

                                   6   suit and two other patents); (8) documents and communications about discussions with the

                                   7   attorneys and Asetek about IP relating to the AIO coolers; (9) counsel’s knowledge of CootIT and

                                   8   its products; (10) counsel’s knowledge of inter partes review of the patents-in-suit and related

                                   9   Asetek patents and applications; (11) counsel’s knowledge of the litigation; and (12) documents

                                  10   and communications with Asetek about the litigation.1

                                  11         As part of the meet-and-confer process that attends the raising of a discovery dispute, CoolIT

                                  12   narrowed its deposition notice to
Northern District of California
 United States District Court




                                  13             (1) seek facts related to prosecution counsels’ understanding of statements made to and by
                                                 the Patent Office as it relates to Asetek’s doctrine of equivalents arguments and to Asetek’s
                                  14             potentially inconsistent positions on claim scope between prosecution and litigation, and (2)
                                                 establish facts sufficient to provide a Rule 11 basis for CoolIT to plead a claim of
                                  15             inequitable conduct.2
                                  16         CoolIT elaborates that Asetek’s litigation counsel has asserted that the claim term “curved
                                  17   blades” is equivalent to “straight blades” and that “a reservoir” is equivalent to multiple
                                  18   receptables (despite claim construction and Asetek’s prior testimony that “ a reservoir” is a single
                                  19   receptacle). It wants to depose prosecution counsel to “assess and compare their understanding of
                                  20   these terms during prosecution with Asetek’s litigation positions.”3
                                  21         CoolIT also wants to determine whether it has “a Rule 11 basis to add an affirmative defense
                                  22   of inequitable conduct based on Plaintiff’s failure to disclose prior part that Plaintiff was made
                                  23   aware of in this very litigation.”4
                                  24

                                  25
                                       1
                                        Subpoena, Ex. A to Letter Brief – ECF No. 262-1 at 1–10. Citations refer to material in the
                                       Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers at the top of
                                  26   documents.
                                       2
                                           Letter Brief – ECF No. 261 at 4.
                                  27   3
                                           Id.
                                  28   4
                                           Id.

                                       ORDER – No. 19-cv-00410-EMC (LB)                   2
                                         Case 3:19-cv-00410-EMC Document 270 Filed 08/13/21 Page 3 of 3




                                   1                                                 ANALYSIS

                                   2       CoolIT clarified — through the meet-and-confer process — that it does not want to depose

                                   3   trial counsel. If it did, then on these facts, the court would quash the subpoena. Attorney

                                   4   depositions (even narrowed to fact discovery) generally are allowed only if the party cannot obtain

                                   5   the discovery from another place. Graff v. Hunt & Henriques, No. C 08–0908 JF (PVT), 2008 WL

                                   6   2854517, at *1 (N.D. Cal. July 23, 2008). But CoolIT has narrowed its request to depose patent

                                   7   counsel. Courts allow depositions under the right circumstances. See, e.g., LG Philips LCD Co. v.

                                   8   Tatung Co., No. CIV.A. 04-343-JJF, 2007 WL 2908177, at *1 (D. Del. Oct. 1, 2007) (allowing a

                                   9   “narrowly tailored” deposition because it was “necessary to address an apparent discrepancy

                                  10   between representations made by [the plaintiff] in the course of prosecution” and the plaintiff’s

                                  11   “litigation position on the patents-in-suit as related to . . . [a] prior art reference.”); Vita-Mix Corp.

                                  12   v. Basic Holdings, Inc., No. 1:06 CV 2622, 2007 WL 2344750, at *1–3 (N.D. Ohio Aug. 15,
Northern District of California
 United States District Court




                                  13   2007) (allowing a deposition of patent prosecution counsel sought by defendant seeking evidence

                                  14   to support its inequitable conduct defense); V. Mane Fils, S.A. v. Int’l Flavors & Fragrances Inc.,

                                  15   No. CIVA062304FLW, 2008 WL 3887621, at *3–4 (D.N.J. Aug. 20, 2008) (same).

                                  16       CoolIT’s subpoena is broader than the narrower request it makes in the discovery letter. That

                                  17   said, in the letter, the parties largely are talking past each other. It would be useful to have a

                                  18   revised subpoena that that says exactly what CoolIT wants, and a revised letter brief that is

                                  19   tailored to the subpoena. The court denies the existing motion to compel the deposition without

                                  20   prejudice to CoolIT’s renewing the request.

                                  21       IT IS SO ORDERED.

                                  22       Dated: August 13, 2021

                                  23                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  24                                                      United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-00410-EMC (LB)                    3
